         Case 6:16-cr-06091-FPG Document 88 Filed 07/14/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                     Case # 16-CR-6091-FPG
v.
                                                                     DECISION AND ORDER

HERBERT MONTGOMERY,

                                             Defendant.


                                      INTRODUCTION

       On May 11, 2020, Defendant Herbert Montgomery filed an Emergency Motion for

Compassionate Release. ECF No. 80. Defendant requests that the Court reduce his sentence to

time served because of the ongoing Coronavirus Disease 2019 (“COVID-19”) pandemic. Id. The

Government opposes the Motion. ECF No. 83. For the reasons that follow, Defendant’s Motion is

DENIED.

                                       BACKGROUND

       On October 14, 2016, Defendant pleaded guilty to one count of conspiring to possess with

the intent to distribute, and to distribute, 100 grams or more of heroin in violation of 21 U.S.C.

§ 846—a charge that carries a mandatory minimum term of imprisonment of five years and a

maximum term of forty years. ECF Nos. 63, 64, 65; 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846.

Defendant was sentenced on September 18, 2017 to 100 months in the custody of the Federal

Bureau of Prisons (“BOP”) and four years’ supervised release. ECF Nos. 75, 76. Defendant is

projected to be released on August 18, 2023. ECF No. 84 at 1.




                                                1
          Case 6:16-cr-06091-FPG Document 88 Filed 07/14/20 Page 2 of 6




                                       LEGAL STANDARD

       “A court may not modify a term of imprisonment once it has been imposed except pursuant

to statute.” United States v. Gotti, 433 F. Supp. 3d 613, 614 (S.D.N.Y. 2020). Courts may reduce

previously imposed terms of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A), often referred

to as compassionate release. Defendants may bring motions under Section 3582(c)(1)(A) if they

have satisfied a statutory exhaustion requirement. 1 Id. The Court may grant relief if it finds that

(1) “extraordinary and compelling reasons warrant [the] reduction” and (2) the “reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” Id. If these

elements are satisfied, the Court is to consider the sentencing factors set forth in Section 3553(a).

Id. §§ 3553(a), 3582(c)(1)(A). In analyzing these elements and factors, “[d]istrict courts have

broad discretion in deciding whether to grant or deny a motion for a sentence reduction.” United

States v. Tagliaferri, No. 13-CR-115, 2019 WL 6307494, at *3 (S.D.N.Y. Nov. 25, 2019). If the

Court grants such a motion, it may reduce the defendant’s term of imprisonment and may

correspondingly impose a term of probation or supervised release, with or without conditions,

provided that such a term does not exceed the unserved portion of the original term of

imprisonment. 18 U.S.C. § 3582(c)(1)(A).

                                           DISCUSSION

       In this case, even if Defendant could establish that extraordinary and compelling reasons

warrant a reduction and it would be consistent with the applicable Sentencing Commission policy

statement, a sentence reduction would not be warranted. Defendant has not presented any evidence

that causes the Court to reconsider its prior evaluation of the factors set forth in Section 3553(a).




1
 The Government does not dispute that Defendant has satisfied the statutory exhaustion requirement. ECF
No. 83 at 2–3.


                                                  2
            Case 6:16-cr-06091-FPG Document 88 Filed 07/14/20 Page 3 of 6




       Under Section 3553(a), a court must consider the following factors when it imposes a

sentence:

                (1) the nature and circumstances of the offense and the history and
                characteristics of the defendant;
                (2) the need for the sentence imposed—
                        (A) to reflect the seriousness of the offense, to promote
                        respect for the law, and to provide just punishment for the
                        offense;
                        (B) to afford adequate deterrence to criminal conduct;
                        (C) to protect the public from further crimes of the
                        defendant; and
                        (D) to provide the defendant with needed educational or
                        vocational training, medical care, or other correctional
                        treatment in the most effective manner;
                (3) the kinds of sentences available;
                (4) the kinds of sentence and the sentencing range [provided for by
                Sentencing Commission guidelines and policy statements];
                (5) any pertinent [Sentencing Commission policy statement];
                (6) the need to avoid unwarranted sentence disparities among
                defendants with similar records who have been found guilty of
                similar conduct; and
                (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       The Court weighed these factors when it imposed Defendant’s original term of

imprisonment. Accordingly, the Court’s task here is not to “second guess or to reconsider whether

the original sentence was just,” but to assess whether “the defendant’s circumstances are so

changed . . . that it would be inequitable to continue the confinement of the prisoner.” United States

v. Ebbers, 432 F. Supp. 3d 421, 429–30 (S.D.N.Y. 2020) (internal quotation marks omitted)

(discussing legislative history of provision). In other words, the issue is whether the original

Section 3553 factors “outweigh the ‘extraordinary and compelling reasons’ warranting

compassionate release,” and, in particular, “whether compassionate release would undermine the

goals of the original sentence.” Id. at 430–31.




                                                  3
           Case 6:16-cr-06091-FPG Document 88 Filed 07/14/20 Page 4 of 6




        Defendant claims that COVID-19 and his preexisting conditions support his motion for

compassionate release. ECF No. 80 at 2. Defendant is forty-one and suffers from hypertension and

asthma. Id. at 2; ECF No. 86 at 5. He also claims to suffer from high cholesterol, to have sickle

cell trait, and to be borderline diabetic. ECF No. 80 at 2–3. Even assuming these conditions are

sufficient to raise his risk of COVID-19 infection or complications, 2 Defendant has not proffered

evidence reflecting the degree of increased risk he faces in prison relative to the risk he would face

if the Court were to order his release. See United States v. Veras, No. 19-CR-10, 2020 WL

1675975, at *4 (M.D. Pa. Apr. 6, 2020) (“[T]he potential for exposure exists anywhere in the

community, not just in jail . . . .”).

        Defendant is currently incarcerated in Kentucky at USP McCreary, a high security U.S.

penitentiary that houses 1,307 inmates. ECF No. 84 at 1; USP McCreary, FEDERAL BUREAU

OF PRISONS, https://www.bop.gov/locations/institutions/mcr/ (last visited July 13, 2020). There

is no evidence that inmates are currently infected with COVID-19 at USP McCreary. COVID-19

Coronavirus, FEDERAL BUREAU OF PRISONS, http://www.bop.gov/coronavirus/ (last visited

July 13, 2020) (noting one staff member is infected, one inmate was infected but recovered, and

one staff member recovered); ECF No. 83 at 8–9; ECF No. 84 at 1. Accordingly, Defendant has

not shown that he faces a greater risk of infection inside USP McCreary than he would face if he

were released. 3




2
  The Government disputes the severity of Defendant’s medical conditions. ECF No. 83 at 7–8; see, e.g.,
ECF No. 84-2 at 3–4, 36 (medical records appearing to show that Defendant is not positive for sickle cell
trait).
3
 Defendant might face a greater risk of infection if released given that he intends to live with his daughter,
a registered nurse working at a hospital (in Defendant’s words, “on the front line”). ECF No. 80 at 3; ECF
No. 82 at 2. Defendant acknowledges that he “might be safer in [prison] with this pandemic going on.” ECF
No. 86 at 6.


                                                      4
          Case 6:16-cr-06091-FPG Document 88 Filed 07/14/20 Page 5 of 6




       Without evidence suggesting the risk he faces while incarcerated is greater than the risk he

would face if released, the threat of COVID-19 does not cause the Court to reevaluate the Section

3553(a) sentencing factors. COVID-19 does not “warrant the release of every federal prisoner with

health conditions that make them more susceptible to the disease.” United States v. Gold, No. 15-

CR-330, 2020 WL 2197839, at *1 (N.D. Ill. May 6, 2020) (internal quotation marks omitted); see

also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release.”); cf. United States v. Seshan, No. 14-CR-620, 2020 WL 2215458,

at *4 (S.D.N.Y. May 6, 2020) (collecting cases in which courts denied compassionate release to

inmates with serious medical conditions).

       In support of his motion, Defendant also cites his completion of classes related to various

subjects and claims he has two jobs waiting for him upon release. ECF No. 80 at 2–3; ECF No. 86

at 2–3. Defendant further expresses a desire to become a positive force in his community in various

ways. ECF No. 86 at 6. The Court commends Defendant for his studies and his desire to become

a productive member of society upon his release. Defendant’s efforts weigh in his favor, but these

considerations do not outweigh the factors that supported and continue to support his original

sentence. Defendant’s initial offense was serious—Defendant participated in a conspiracy to

distribute heroin that involved thirteen other co-defendants and that lasted two years. ECF No. 79

at 4. Further, Defendant has a lengthy criminal history and admits that he has continued to have

disciplinary issues while in BOP’s custody. ECF No. 79 at 5; ECF No. 80 at 2; ECF No. 84 at 1–

2 (noting Defendant’s eight disciplinary incidents, including citations in 2019 and 2018 for

possession of a dangerous weapon and a citation in 2018 for fighting with another person).




                                                  5
         Case 6:16-cr-06091-FPG Document 88 Filed 07/14/20 Page 6 of 6




       The Court recognizes that the situation Defendant finds himself in is of serious concern: as

an inmate, he has far less control over his environment and is far more reliant on correctional

officials to ensure his safety during the pandemic. “A just punishment should not include an

unacceptable risk of exposure to COVID-19 or any potentially lethal disease.” United States v.

Vence-Small, No. 3:18-CR-31, 2020 WL 2214226, at *4 (D. Conn. May 7, 2020). But neither

should the uncertainty engendered by the present crisis be allowed to distort or subvert a just

punishment. Defendant has not demonstrated that a reduction in his sentence is appropriate.

                                        CONCLUSION

       For the foregoing reasons, Defendant’s Emergency Motion for Compassionate Release,

ECF Nos. 80, 82, is DENIED.

       IT IS SO ORDERED.

Dated: July 14, 2020
       Rochester, New York
                                                     ______________________________________
                                                           HON. FRANK P. GERACI, JR.
                                                                    Chief Judge
                                                             United States District Court




                                                6
